DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on certified documents showing an application filed in Japan on March 22, 2017.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	Claims 1, 6 and 7 invoke 35 U.S.C. 112(f) for the use of unit configured to claim language without appropriate corresponding structure to support the following elements of the claims: “list output unit configured to…”. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, independent claim 1 is directed to a device, independent claim 6 is directed to a method and independent claim 7 is directed to a non-transitory computer readable medium which when considered together, do not include additional elements that are sufficient to amount to significantly more than an abstract idea.  Therefore, these claims fall within the four statutory categories of invention.
Claim 1 recites a product management device to conduct general business interactions of business relations by inventory management through product state detection by tracking changes in product states.  Specifically, the claims recite:
A product management device comprising: a product state detection unit including a product state detection sensor attached to a product rack and configured to detect changes in sensing states measured by the product state detection sensor; and a list output unit configured to output a list of products corresponding to the changes in the sensing states.

These method claims are grouped within the "certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (October, 2019)) because the claims involve a series of steps for business relations of inventory management through product state detection which is a process that is encompassed by the abstract idea of commercial interactions. Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 1 does not include additional elements that integrate the abstract idea into a practical application (prong two of step 2A of the Alice/Mayo test) or that are sufficient to amount to significantly more than the abstract idea (step 2B of the Alice/Mayo test) because, there are no particular elements or structure beyond the use of a computer (or generic computer components being used in their ordinary capacity such as product management device, product state detection unit, product state detection sensor and list output unit) as a tool in claim 1 to perform the functions of detecting, measuring and outputting as claim 1 is currently limited (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (October, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (October, 2019)), the additional elements of the claims such as a product management device, product state detection unit, product state detection sensor and list output unit merely use a computer as a tool to perform an abstract idea and/or generally link the use of a judicial exception to a particular technological environment. Specifically, the product management device, product state detection unit, product state detection sensor and list output unit performs the steps or functions of business relations for inventory management by product shipment based on cost optimization.  The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer (or generic computer components being used in their ordinary capacity such as product management device, product state detection unit, product state detection sensor and list output unit) performing functions of detecting, measuring and outputting that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, nor to any other technology or technical 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (October, 2019)), the additional element of using a product management device, product state detection unit, product state detection sensor and list output unit to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of business relations of inventory management through product state detection.  As discussed above, taking the claim elements separately, a product management device, product state detection unit, product state detection sensor and list output unit performs the steps or functions of business relations of inventory management through product state detection. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of commercial interactions for business relations of inventory management through product state detection. Therefore, the use of these additional 
 Independent claims 6 and 7 describe a method for controlling a product management device and non-transitory computer readable recording medium performing functions of controlling, detecting, outputting, storing and performing relating to product state detection without additional elements beyond generic computer components such as a product management device, product state detection unit, product state detection sensor, non-transitory computer readable recording medium, computer and list output unit that provide significantly more than the abstract idea of commercial interactions for business relations of inventory management through product state detection as noted above regarding claim 1.  
      Dependent claims 2 and 5 further describe the abstract idea of commercial interactions for business relations of inventory management through product state detection. Although dependent claim 2 discloses the product state detection sensor as a gravimeter performing the functions of detecting and measuring, the remaining function of outputting is being performed by generic computer components of claim 1 such as a product management device, product state detection unit and a list output unit.  Similarly, although claim 5 discloses a particular reception state as RSSI values, said values do not perform the function of outputting beyond the generic computer components of claim 1 and 4 such as a product management device, product state detection unit, reception state storage unit, tag devices and a list output unit.  Therefore, dependent claims 2 and 5 do not integrate the abstract idea into a practical application or provide significantly more than the abstract idea.  Therefore, these dependent claims are also not patent eligible.  Further, the dependency of 1 also renders dependent claims 2 and 5 as not patent eligible.
Dependent claims 3 and 4 further describe the abstract idea of commercial interactions for business relations of inventory management through product state detection.  Dependent claims 3 and 4 do not include additional elements to perform their respective functions of calculating, transmitting, outputting, measuring and storing beyond the generic computer components of a product management device, tag devices, reception state storage unit and list output unit and as disclosed in their respective independent claims that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea.  Therefore, these dependent claims are also not patent eligible.  Further, the dependency of these claims on ineligible independent claim 1 also renders dependent claims 3 and 4 as not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
	
Claims 1-2 and 4-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Thiagarajan et al. (U.S. Patent Publication 10,422,852 B1).

1, Thiagarajan teaches:
A product management device comprising (See Thiagarajan Col.3 lines 15-33 - describes an inventory tracking system that tracks movements of objects from one location to another): 
a product state detection unit including a product state detection sensor attached to a product rack and configured to detect changes in sensing states measured by the product state detection sensor (See Thiagarajan Col.6 lines 8-25 - describes the system using racks and shelves as inventory locations that are fixed or moveable within a material handling facility and Col.10 lines 21-58 - describes various sensors, including weight sensors and gravimeters to detect objects at a particular inventory location and Fig. 2 - shows sensors (120 and optionally 218) located on the shelf of a rack of shelves); and 
a list output unit configured to output a list of products corresponding to the changes in the sensing states (See Thiagarajan Col.15 lines 24-39 - describes the system using totes to generate lists of items that have been placed inside said totes in an item picking activity, wherein said generation is based on user input through a touch screen or automatically though RFID or NFC devices).
Regarding Claim 2, Thiagarajan teaches:
The product management device according to claim 1, wherein the product state detection sensors are gravimeters, and the changes in the sensing states are changes in weights including the weights of products placed on the product racks (See Thiagarajan Col.6 lines 8-25 - describes the system using racks and shelves as inventory locations that are fixed or moveable within a material handling facility, Col.10 lines 21-58 - describes various sensors, including weight sensors and gravimeters to detect objects at a particular inventory location, Fig. 1 - shows items (104) on shelves and Fig. 2 - shows sensors (120 and optionally 218) located on the shelf of a rack of shelves).
4, Thiagarajan teaches:
The product management device according to claim 1, further comprising a reception state storage unit configured to, on the basis of changes in reception states of transmitting signals transmitted from the tag devices attached to the products, store identification information of the products in which the changes have occurred, wherein the list output unit outputs the list of products on the basis of the changes in the reception states (See Thiagarajan Col.19 line 10 - Col. 20 line 64 - describes the system determining the location of RF tagged objects in a material handling facility based on received signal strengths from said tags and updating object location records as said objects move throughout said facility, wherein said records may be stored as lists).
Regarding Claim 5, Thiagarajan teaches:
The product management device according to claim 4, wherein the reception states are RSSI values (See Thiagarajan Col.19 line 10 - Col. 20 line 64 - describes the system determining the location of RF tagged objects in a material handling facility based on received signal strengths [RSSI] from said tags and updating object location records as said objects move throughout said facility, wherein said records may be stored as lists).
Regarding Claim 6, Thiagarajan teaches:
A method of controlling a product management device (See Thiagarajan Col.3 lines 15-33 - describes an inventory tracking system that tracks movements of objects from one location to another) including a product state detection unit including a product state detection sensor attached to a product rack and configured to detect changes in sensing states measured by the product state detection sensor (See Thiagarajan Col.6 lines 8-25 - describes the system using racks and shelves as inventory locations that are fixed or moveable within a material handling facility and Col.10 lines 21-58 - describes various sensors, including weight sensors and gravimeters to detect objects at a and Fig. 2 - shows sensors (120 and optionally 218) located on the shelf of a rack of shelves), and a list output unit configured to output a list of products (See Thiagarajan Col.15 lines 24-39 - describes the system using totes to generate lists of items that have been placed inside said totes in an item picking activity, wherein said generation is based on user input through a touch screen or automatically though RFID or NFC devices), the method comprising: 
controlling the list output unit to output a list of products corresponding to the changes in the sensing states (See Thiagarajan Col.19 line 10 - Col. 20 line 64 - describes the system determining the location of RF tagged objects in a material handling facility based on received signal strengths [RSSI] from said tags and updating object location records as said objects move throughout said facility, wherein said records may be stored as lists).
Regarding Claim 7, Thiagarajan teaches:
A non-transitory computer-readable recording medium storing a program causing a computer of a product management device to perform process (See Thiagarajan Col.3 lines 15-33 - describes an inventory tracking system that tracks movements of objects from one location to another and Col. 26 lines 59-64 - describes the system running of program instructions stored in memory), the product management device including a product state detection unit including a product state detection sensor attached to a product rack and configured to detect changes in sensing states measured by the product state detection sensor (See Thiagarajan Col.6 lines 8-25 - describes the system using racks and shelves as inventory locations that are fixed or moveable within a material handling facility and Col.10 lines 21-58 - describes various sensors, including weight sensors and gravimeters to detect objects at a particular inventory location and Fig. 2 - shows sensors (120 and optionally 218) located on the shelf of a rack of shelves), and a list output unit configured to output a list of products, the process comprising (See Thiagarajan Col.15 lines 24-39 - describes the system using totes to generate lists of items that have been placed inside said totes in an item picking activity, wherein said generation is based on user input through a touch screen or automatically though RFID or NFC devices):  4PRELIMINARY AMENDMENTAttorney Docket No.: Q249949 Appln. No.: National Stage Entry of PCT/JP2O I8/0099 32 
controlling the list output unit to output a list of products corresponding to the changes in the sensing states (See Thiagarajan Col.19 line 10 - Col. 20 line 64 - describes the system determining the location of RF tagged objects in a material handling facility based on received signal strengths [RSSI] from said tags and updating object location records as said objects move throughout said facility, wherein said records may be stored as lists).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Thiagarajan et al. (U.S. Patent Publication 10,422,852 B1) and in view of Grigsby et al. (US Patent Publication 10,943,285 A1).
Regarding Claim 3, Thiagarajan teaches:
The product management device according to claim 1, wherein the list output unit (See Thiagarajan Col. 8 line 16-34 - describes the system tracking and Col.19 line 10 - Col. 20 line 64 - describes the system determining the location of RF tagged objects in a material handling facility based on received signal strengths [RSSI] from said tags and updating object location records as said objects move throughout said facility, wherein said records may be stored as lists) 
Thiagarajan does not explicitly teach:
calculates a first total weight or on the basis of a difference between a second total weight obtained by measuring the plurality of products and the first total weight.  This is taught by Grigsby (See paragraphs Col.3 line 59 - Col. 4 line 18 - describes and inventory management system using sensor data to track a total number of items picked from an inventory location and placed in a customer’s shopping cart, Col.13 line 66 - Col. 14 line 22 - describes an inventory management system using multiple types of sensors including weight sensors to track item locations [in a material handling facility], wherein said weight sensors also transmit item information other than weight, such as cost and Col. 23 lines 4-59 - describes the system determining an event occurred based on differences in data observed from sensors [which include weight sensors as noted above]).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a consideration of total product weight in an inventory management system that uses product weight to track said products, thereby increasing the accuracy and the efficiency of said system.




Conclusion                                                                                                                                                                                                                                
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW S WERONSKI whose telephone number is (571)272-5802. The examiner can normally be reached M-F 8 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571)270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW S WERONSKI/Examiner, Art Unit 3687                                                                                                                                                                                                        /DENNIS W RUHL/Primary Examiner, Art Unit 3687